Citation Nr: 1451131	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) prior to March 10, 2014.  


REPRESENTATION

Appellant represented by:	Peter C. Scalzo


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A hearing before the undersigned Veterans Law Judge was held at the RO in April 2010 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.  

In January 2014, the Board remanded the issues of entitlement to a 100 percent rating for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  A TDIU was granted in a March 2014 rating decision, effective the date of claim.  Thus, the matter is no longer before the Board.  


FINDING OF FACT

The Veteran's PTSD did not result in total impairment prior to March 10, 2014.  


CONCLUSION OF LAW

The criteria for a rating greater than 70 percent for PTSD prior to March 10, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
 
Prior to March 10, 2014, the Veteran's PTSD was evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders (Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran seeks a total disability rating based on his PTSD under the General Rating Formula for Mental Disorders (Formula) for this period.    

Under the Formula, a 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned under the Formula when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score between 21 and 30 is defined as "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score between 31 - 40 is defined as "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The evidence documents the Veteran's endorsement of symptoms including nightmares, flashbacks, sleep disturbance, paranoia, social isolation, bursts of anger, irritability, impaired concentration, and impaired memory.  He has also reported that he has lost numerous jobs due to his PTSD symptoms, alternately claiming that he cannot work because he has diminished focus, inability to get along with coworkers and supervisors or because he goes "in and out of reality."  The Veteran is not married and has denied any romantic relationships since Vietnam, but he has reported having friends, going to the gym, and participating in a PTSD group when it was available.  He has also reported maintaining relationships with some members of his family.  The record indicates that he lives with two hired help and their families.  

An October 2006 VA examination record reveals the Veteran's history of symptoms including hyperstartle reflex, anxiety, nightmares once a week, impaired ability to focus on day-to-day activities resulting in confusion about what to do during the day, diminished contact with family, and lack of friends other than men from his posttraumatic stress group at VA.  He added that he had no regular activities outside the house, preferring to remain at home.  He reported avoiding socialization and being irritable and angry, due to which he worried he would get into a confrontation.  He indicated that he had a long history of drug and alcohol use and that he had been sober for several years, though he had a relapse about six weeks earlier using cocaine.  He reported that he was retired from working as a plumber, adding that he would frequently be fired from plumbing jobs because of conflict with coworkers.  

Examination revealed rapid but coherent speech and intact thought processes with no psychotic content.  There was no delusion, hallucination, or inappropriate behavior, though the Veteran was irritable and somewhat angry while waiting in the waiting room.  Speech was spontaneous and coherent.  There was no impairment of memory, hygiene was normal, and the Veteran was not suicidal or homicidal.  The Veteran reported fear of impaired impulse control but did not report or display impairment of control.  The Veteran was oriented to time, place, and situation, and memory was intact.  There was no obsessive or ritualistic behavior.  The Veteran was diagnosed with PTSD and polysubstance abuse in remission.  A GAF score of 52 was assigned for the PTSD.  The examiner noted that the Veteran was socially isolated, irritable, unable to watch news reports about Iraq, and preoccupied with his symptoms and memories.  The examiner added that the Veteran had an "impoverished life," that he had reduced contact with his family, and that his only social network was his PTSD group.  

An October 2006 VA treatment record reveals that the Veteran denied suicidal or homicidal ideation or hallucinations, and judgment and insight were fair.  Speech was normal in rate and rhythm.  Affect was anxious.  The Veteran reported being sober for the past year.  He reported that he last worked three years earlier.  He also reported a past diagnosis of bipolar disorder.  He was diagnosed with PTSD, bipolar affective disorder, and history of cocaine and alcohol abuse.  A GAF score of 50 was assigned.

An October 2006 statement from a treating nurse reveals that the Veteran had PTSD and panic disorder.  The nurse indicated that the Veteran had never been married or in a serious relationship and that he had been sober for the previous three years except for a brief relapse.  The nurse added that the Veteran worked as a plumber but was fired from jobs regularly.  The nurse reported that the Veteran was no longer able to work as the result of neck and back pain and bilateral hip replacements.  The nurse stated that the Veteran had increased nightmares, irritability, depression, and pessimism about the future since the current war in Iraq.  

A February 2007 VA examination record indicates that the Veteran was casually dressed, alert, and articulate.  The Veteran reported symptoms including anger, "confused states," and involuntary periods of reverie.  Concerning the anger, he reported that he had a persistent caller who he threatened to kill but denied any intention to do so.  Concerning the "confused states," he reported that it was hard to focus on what another person said, explaining that during group therapy, the statements of others did not register.  Concerning the periods of reverie, he reported missing turns while driving due to difficulty paying attention.  The Veteran also reported a long history of polydrug use, mainly cocaine.  The examiner noted that the Veteran gave an inconsistent account of his sobriety, that it was difficult to get a date of the Veteran's last use of drugs, and that the Veteran reported several relapses in the previous "few years."  The Veteran reported living independently, spending his days working on the computer, playing chess, watching television, and sometimes going to sobriety meetings.  He stated that he stopped working five years earlier years earlier and indicated that he could not work due to his reduced concentration and focus.  The examiner reviewed past treatment records, noting that a September 2003 treatment record, if accepted as accurate, called into question the Veteran's report of his symptoms, and that the Veteran reported different symptoms during the examination in October 2006.  The examiner reported that further examination of the records documented multiple inconsistencies in the Veteran's account of his symptoms and history. 

Examination revealed intact thought processes without psychotic content, normal speech, and adequate personal hygiene.  The Veteran did not have impairment of memory or impulse control, suicidal or homicidal ideation, delusion, hallucination, or obsessive or ritualistic behavior.  The Veteran was oriented to time, place, and situation.  The Veteran was diagnosed with mild PTSD and polysubstance abuse, currently in remission per Veteran.  A GAF of 65 was assigned for the PTSD.  The examiner found no impairment of employability on a strictly psychiatric basis.  

A September 2007 statement from the treating nurse reports that the Veteran was no longer employable as a result of his PTSD.  

A February 2009 VA treatment record reveals that the Veteran was well-groomed with fair insight, fair judgment, somewhat pressured speech, and no suicidal ideation, homicidal ideation, hallucinations, delusions, or cognitive defects.  A GAF score of 65 was assigned by the treating nurse.  A March 2009 statement from the treating nurse reports that the Veteran was unemployable solely related to PTSD.  A June 2009 VA treatment record indicates that the Veteran had normal affect and negative history as to feelings of hopelessness or thoughts about taking his life.  

A July 2009 VA medical statement from a psychiatrist reports the Veteran's history of difficulty sleeping, nightmares, flashbacks, poor memory and concentration, and easy distractibility.  He also reported severe difficulty being around people due to the severity of his symptoms.  He reported feeling angry and anxious and being afraid of getting into verbal arguments or physical fights.  He reported that he had been isolative and avoided meaningful relationships.  An August 2009 VA treatment record reveals the Veteran's history of going to the gym almost three to four times a week.  The Veteran denied being depressed, and the record notes that the Veteran was "very hyper" and unable to sleep due to the hyperness.    

A November 2009 private examination record indicates that testing revealed satisfactory levels in the operation of planning, viso-motor coordination, abstraction and keenness to pertinent details; slightly lowered results in rationalization; and poor judgment.  The examiner explained that lowered rationalization and judgment "tends to cause a significant distress to overall mental functioning thus compromising [the Veteran's] other skills especially when exposed to stressful and anxiety-laden situations."  The examiner reported that the data showed a person who tended to be impulsive at times and who lacked the drive and persistence to pursue his endeavors as he expected to fail.  The examiner explained that pessimistic thinking affected the Veteran's productivity so he remained stagnant.  The examiner found the Veteran harbored a lot of resentment and was contemptuous about things that had happened.  The examiner reported that on an interpersonal stance, the Veteran preferred to be by himself and that the displayed temper and irritability would not help him build a good relationship with others.  The examiner added that it was difficulty for the Veteran to handle rejection so he rejected others first and was unable to get himself to trust others.  The examiner determined the Veteran had PTSD which rendered him unable to cope with the demands of his environment and which largely affected his social life.   

A December 2009 VA treatment record reveals the Veteran's history of nightmares related to his PTSD.  The record notes that "regarding bipolar symptoms, he [reports] elevated energy and increased irritability/agitation when not on medication."  The record reveals the Veteran's history of visiting his sister for three to four months.  He indicated that he had moved to the Philippines where it was cheap.  He added that he knew other Americans in the area where he lived.  He denied any current psychosis.  He reported poor contact with other family members due to relapses but indicated that he had a sister and friends for community resources to help him stay sober.  Examination revealed that the Veteran was fully oriented with fair grooming/hygiene, fair eye contact, and good relation to the examiner.  Speech was talkative but not hyperverbal; affect was full and consistent with mood; thought process was linear and goal-oriented; and insight, judgment, and impulse control were fair.  The Veteran was diagnosed with bipolar disorder, PTSD, depression, and history of alcohol/cocaine abuse/dependence in early full remission and assigned a GAF score of 55-60.  The examiner found the Veteran did not meet the criteria for a psychiatric hold as the Veteran was without any suicidal or homicidal ideation and was not gravely disabled.    

A January 2010 VA treatment record reveals that the Veteran was restless, uncomfortable, and markedly depressed.  He explained that he had been markedly depressed since New Year's Eve due to the fireworks.  He reported that he had avoided people, even friends, and stayed inside.  He added that he just cried and stayed in bed.  The record notes that affect was appropriate.  The examiner noted that the Veteran cried throughout the session.  Subsequent examination in January 2010 indicated that the Veteran was anxious but more relaxed.  He indicated that he had not fully recovered but was trying very hard to overcome his condition and emotions, though he was still "very paranoid and irritable" and had nightmares, flashbacks, severe guilt, and sleep disturbance.  The Veteran had good eye contact and was relevant to replies.  Mood was dysphoric with appropriate affect.  He reported suicidal ideation, which had increased in frequency and severity since New Year's Eve.  He also reported being afraid and uncomfortable around people, even friends, because of anger and fear of hurting someone.  The psychiatrist found the Veteran's PTSD "markedly affected and impacted" the Veteran.  The psychiatrist added that the Veteran's professional life was unproductive and uncertain because of his PTSD symptoms and that the Veteran had trouble relating and socializing with people.  The psychiatrist found the Veteran had significant loss of employment opportunities because of his limitations and that "in this regard, and because of his advancing age, future employment is improbable."  The psychiatrist assigned a GAF score of 40.  

A February 2010 private psychiatric report reveals the Veteran's history that he was frequently laid off from jobs because of his PTSD symptoms, though he was able to persist in finding work and only stopped working after injuring his neck and back in 1988.  He reported that his worsening PTSD symptoms and chronic neck/back pain resulted in unemployability.  He also reported nightmares, flashbacks, paranoia, irritability, and social isolation.  He added that his PTSD symptoms, personality, and behavior prevented him from having a meaningful relationship.  Examination revealed that the Veteran's speech was relevant and spontaneous.  Mood was dyphoric with appropriate affect.  He reported that he had friends but was not able to establish a serious and stable romantic relationship.  He explained that he felt uncomfortable and afraid to have a committed relationship.  He also reported hypervigilance and paranoia.  He indicated that he distanced himself from other Americans because he felt they treated the Filipinos without sufficient respect.  He added that he had looked for work but was unable to find work.  He explained that he was limited by his PTSD symptoms and could not seem to maintain a constant job because of difficult relations with coworkers and supervisors.  He added that before retirement, he was either fired or told to resign because of these problems.  

An April 2010 VA treatment record reveals the Veteran's negative history as to suicidal or homicidal ideation.  The record notes that the Veteran was fully oriented and had fair grooming/hygiene, fair eye contact, mostly normal speech, full affect which was consistent with mood, linear and goal-oriented thought process, fair insight, fair judgment, and fair impulse control.  The Veteran was noted to relate well to the examiner.  The examiner diagnosed PTSD, bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 57.  The examiner found the Veteran did not meet the criteria for a psychiatric hold as the Veteran was without any suicidal or homicidal ideation and was not gravely disabled.  A July 2010 VA treatment record indicates that the Veteran continued to live in the Philippines and come to the United States to visit for a few weeks  The Veteran reported difficulties during New Year's Eve when he had multiple disturbing flashbacks.  The Veteran also reported intermittent aggressiveness, though he was able to remove himself from the situation, and lack of a major significant relationships except his immediate family.  The Veteran indicated that his PTSD was "sometimes" aggravated by where he lived because it was close to Vietnam.  The Veteran denied suicidal or homicidal ideation.  Examination reviewed full orientation and fair groom/hygiene.  The Veteran was noted to relate well to the examiner.  Speech was mostly within normal limits; thought-process was linear and goal-oriented; and insight, judgment, and impulse control were fair.  The Veteran denied psychosis or delusion, and affect was full.  The examiner diagnosed PTSD, bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 52.  

A February 2011 statement from the Veteran reveals a history of increased suicidal thoughts.  A February 2011 VA treatment record indicates that the Veteran was "still with nightmares and anxiety attacks and depression."  A March 2011 VA treatment record reveals the Veteran's history of staying with family in the United States.  The Veteran was noted to be alert, oriented, and pleasant.  

A March 2011 VA examination record reveals the Veteran's history of depression, isolation, irritability, and suicidal thoughts.  He also reported that he was unable to be in a romantic relationship.  He explained that his only social contact was with people at the gym, though he did not care about them.  He added that he mainly spent his time at home, watching television.  He denied suicidal attempts but reported history of verbal altercations.  He denied issue with substance abuse.  Examination revealed that the Veteran was clean and casually dressed with unremarkable psychomotor activity; spontaneous, clear, and coherent speech; and appropriate affect.  The Veteran's attitude towards the examiner was noted to be hostile, contemptuous, irritable, and aggressive, and his mood was dysphoric and labile.  He was oriented to time, place, and person, and attention was intact.  The examiner found rambling, overabundance of ideas, and suicidal ideation.  The examiner found no delusion or impairment of judgment or insight.  The examiner noted that the Veteran reported early waking insomnia due to nightmares and denied hallucinations.  The examiner found the Veteran did not have inappropriate behavior, panic attacks, obsessive/ritualistic behavior, or episodes of violence, and impulse control was fair.  The examiner noted that the Veteran reported wanting to kill the foreigners trying to disrespect the Filipinos and thinking about suicide every day.  He also reported being irritable and always angry with a history of verbal abuse.  The examiner found the Veteran was able to maintain minimum personal hygiene.  Memory testing was normal.  The examiner diagnosed PTSD and assigned a GAF score of 50.  The examiner determined the Veteran's PTSD had affected the Veteran's interpersonal relationships and occupational functioning due to withdrawal, depression, suicidal ideation, irritability, and fits of anger.  The examiner added that the Veteran was prone to panic attacks, irritability, anger outbursts, and exaggerated startle response, which directly affected his functional state and life quality.  The examiner found there was no total occupational and social impairment due to PTSD.  Instead, the symptoms were "serious" and directly affected judgment, thinking, and mood, rendering the Veteran unfit for any type of employment until proper psychiatric treatment had been provided.  The record notes that the examiner did not review the physical record though electronic treatment records were reviewed.  

The examiner provided an addendum after reviewing the record.  In the addendum, the examiner found the PTSD was not the cause of the Veteran's present state of being unemployable.  The examiner noted that the Veteran's PTSD stemmed from war exposure in the 1960s, after which he was able to get employed as a "Plumber" and that "most of the medical reports reviewed indicated" that the Veteran stopped working in 1999 due to neck and low back pain.  The examiner further noted that the Veteran had a long-standing history of alcohol and cocaine abuse, in which he underwent rehabilitation, only to use "crack cocaine" again in 2007.  The examiner found that prior to the alcohol and cocaine abuse, the Veteran was productive and worked as a plumber, that his productivity diminished after the introduction of alcohol and cocaine, and that he was "forced to quit" working due to pain problems in the neck and lower back.  The examiner concluded that considering the facts, the PTSD was not the cause of the Veteran's present state of being unemployable.  

An April 2011 VA treatment record reveals the Veteran's history that his trip to the United States had been going well.  He reported an intermittent relationship with a woman.  He also reported intermittent episodes of anger and depression but was vague in describing them.  He denied suicidal or homicidal ideation.  Examination reviewed full orientation and fair groom/hygiene.  The Veteran was noted to relate well to the examiner.  Speech was mostly within normal limits, thought process was linear and goal-oriented, and insight, judgment, and impulse control were fair.  The Veteran denied psychosis or delusion, and affect was full.  The examiner diagnosed PTSD, bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 52.  The record notes that the Veteran had some worsening of his PTSD from deciding to reside part-time in the Philippines so the Veteran had decided to continue living in the United States for the time.  An April 2011 VA treatment record reveals the Veteran's history of living with a girlfriend in the Philippines.  Examination revealed full orientation and clear speech.  A subsequent April 2011 VA treatment record reveals the Veteran's history that he was denied entry into a PTSD group.  The Veteran reported that he was becoming more paranoid in the Philippines because the environment reminded him of Vietnam.  He reported mixed feelings of "confusion about [his] life" and not fitting in.  He reported poor sleep because he was easily startled by noises at night.  He was unable to specify what types of noises he heard at night.  He added that he was paranoid by his surroundings and afraid of intrusion and invasion though he was vague in his description and was unable to specify how he was paranoid.  He reported feeling insecure about geographic location.  He indicated that he had been sober since April 2009.  He denied suicidal or homicidal ideation.  Examination revealed full orientation and fair groom/hygiene.  The Veteran was noted to relate well to the examiner.  Speech was mostly within normal limits, and insight, judgment, and impulse control were fair.  Thought processes were circumstantial.  The Veteran denied psychosis or delusion, and affect was full.  The examiner diagnosed PTSD, bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 55.  An addendum to the record from a psychologist who was familiar with the Veteran reports that the Veteran was "not a reliable reporter of symptoms."  A May 2011 VA treatment record reveals the Veteran's history of an "alright" mood.  He reported that he continued to be in touch with nearby family and friends as well as a woman friend in the Philippines.  He denied suicidal or homicidal ideation.  Examination revealed full orientation, spontaneous speech, linear thought process, and fair insight, judgment, and impulse control.  Affect was depressed and tired.  He expressed anger and frustration with being denied entry into a PTSD group.  The examiner diagnosed PTSD, bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 55.  

A July 2011 VA treatment record reveals the Veteran's history of additional stress due to July 4th.  He reported nightmares, flashbacks, and guilt and indicated that he was unable to have a relationship due to his PTSD.  He denied suicidal or homicidal thoughts.  A November 2011 VA treatment record indicates that the Veteran was cooperative and reasonable and did not disclose any suicidal or homicidal ideation.  He was irritable about not having a PTSD group.  A subsequent November 2011 treatment record reveals the Veteran's history of "on and off" problems with anger management and hyperactivity, though he tried his best to not react.  He denied seeing a mental health provider since he had left the United States over five months earlier.  He denied suicidal or homicidal ideation.  A December 2011 VA treatment record reveals the Veteran's history of continuous mood irritability depending on various triggers.  He indicated that his irritability was increasing and he had poor frustration tolerance.  He indicated that he had been staying with his sister for the previous 1.5 months and was currently living in a sober living home with seven other people.  He reported nightmares three to four times a week and endorsed flashbacks and hypervigilance.  He denied suicidal or homicidal ideation.  Examination revealed full orientation, fair groom and hygiene, and full affect.  The Veteran was noted to be engaging and cooperative with fair insight, judgment, and impulse control.  Thought process was circumstantial.  The examiner diagnosed PTSD, rule out bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 55.  

A May 2012 VA treatment record reports the Veteran's history of mood dysregulation, impulsivity, flashbacks, hypervigilance, and being short-tempered.  He explained that he was angry all the time and paranoid "a lot" with "a lot" of flashbacks and nightmares.  He also reported getting out of reality and having thoughts of ending it all and hurting himself or somebody else.  He further reported that he almost gets into fights and never had any relationship.  He added that he had suicidal thoughts preceded by flashbacks and severe anger.  He feared not being able to control his temper.  Examination revealed fair insight and impulse control, good judgment, and good to fair cognition with occasional lapses.  The Veteran was diagnosed with PTSD, rules out bipolar disorder, depression, and history of alcohol/cocaine abuse/dependence in early full remission and assigned a GAF of 55.  

A July 2012 VA treatment record reveals the Veteran's history of mood irritability when he returns to the United States.  He indicted partial compliance with his medication.  He also reported nightmares, hypervigilance, flashbacks, and being short-tempered.  He denied suicidal or homicidal ideation.  Examination revealed full orientation, fair groom and hygiene, and full affect.  The Veteran was noted to be engaging and cooperative with fair insight, judgment, and impulse control.  Thought process was circumstantial.  The examiner diagnosed PTSD, rule out bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 55.  A September 2012 statement from the Veteran reported that he had anxiety and depression that incapacitated him several times a week.  He also reported constantly thinking of suicide or homicidal thoughts.  An October 2012 VA psychiatric phone consultation record reveals the Veteran's history of a friend who he sometimes sees.  He added that he had nightmares, anger issues, thoughts of suicide without intent, and sleep problems.  The record adds that he "still ha[d] problems with staying in touch with reality - ?flashbacks."  The record notes the Veteran seemed guarded and aggressive with good cognition, good judgment, fair insight, and fair impulse control.  The examiner diagnosed PTSD, rule out bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and assigned a GAF of 30-40.  A VA treatment record from the same day reveals the Veteran's history that he was "generally feeling good" and had stopped taking his psychiatric medications.  He stated that he was "not doing good but not doing worse."  December 2012 VA psychiatric phone encounter records reveal the Veteran's history of nightmares, avoidance, difficulty communicating, suicidal thoughts, anger, anxiety, impairment of memory, daily thoughts of suicide or homicide without plan or intent, and no friends.  However, he also reported having a friend who he saw sometimes.  The Veteran was believed to have good cognition and judgment and fair insight and impulse control.  He was diagnosed with PTSD, rule out bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission

A January 2013 VA psychiatric phone consultation record reveals a history of going to a gym a few times.  He denied a change in symptoms, indicating that he still had nightmares, flashbacks, daytime thoughts, and "a lot of avoidance from people."  He also reported sometimes being forgetful with dates.  The record notes that he was spontaneous with evenly paced speech, fair impulse control and insight, and good judgment and cognition.  A February 2013 VA psychiatric phone consultation record reveals the Veteran's history that he had not seen his friend "for a while" and had not gone to the gym.  He reported that the Vietnam scenes had increased and that he still had suicidal crazy thoughts, nightmares, depression, anxiety, and avoidance of people.  The record notes that the Veteran was usually cheerful and calm during the phone encounters.  The record indicates that the Veteran had extreme anxiety features and severe avoidance but good cognition and judgment, fair insight, and fair to poor impulse control.  A March 2013 VA psychiatric phone consultation record indicates that the Veteran was crying and reported depression and guilt.  He also reported suicidal thoughts and indicated that he had gone to the gym but was unable to stand being there because of the people.  He indicated that he did not want any medication except valium.  He reported that he was unable to go to Manila for treatment because he would "freak out" because of the people.  The examiner diagnosed severe PTSD.  A May 2013 psychiatric phone encounter reveals the Veteran's history of two cousins dying in three weeks, which "brought him back to Vietnam."  He denied intent to kill himself.  He reported that he was unable to go to the gym because he could not be around people.  The record indicates that the Veteran was relevant, coherent, and cooperative.  He was noted to be more aggravated due to his cousin's death in Iraq but did not have suicidal thoughts.  Cognition/judgment was adequate, insight was fair, and impulse control was guarded.  PTSD was diagnosed.  A subsequent May 2013 VA psychiatric phone consultation record reveals the Veteran's history of anger that came out of nowhere.  He added that he has varying moods and thoughts of suicide.  The Veteran was noted to sound slightly anxious but was fairly stable, spontaneous, and guarded but cooperative.  Cognition and judgment were good, insight was fair, and impulse control was guarded.  Severe PTSD was diagnosed.  A June 2013 VA psychiatric phone consultation report reveals the Veteran's history that anything makes him angry.  He indicated that he was going to visit his sister and reported that she "understood him."  He added that he still had flashbacks and was always on guard.  He reported that he was often avoidant and that suicidal thoughts "come and go" but denied intent or plan.  He added that he goes in and out of reality.  The Veteran sounded anxious, spontaneous, guarded but cooperative, and dyphoric.  Cognition/judgment was good, insight was fair, and impulse control was guarded.  Severe PTSD was diagnosed.  A subsequent June 2013 VA psychiatric phone consultation record reveals the Veteran's history of super-paranoia, anxiety, jumpiness, and hypervigilance since the wall between his property and his neighbor's had been knocked down.  He indicated that he had barricaded his door and had not slept.  The Veteran was noted to have good cognition and judgment, fair insight, and fair to poor impulse control.  The record reveals diagnoses of PTSD, rule out bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and a GAF score of 40.  A July 2013 VA psychiatric phone consultation record reveals the Veteran's history that "nothing has changed."  The record indicates that the Veteran sounded tired and less spontaneous.  The Veteran was noted to have good cognition and judgment, fair insight, and poor impulse control.  The record reveals diagnoses of PTSD, depression, and history of alcohol cocaine abuse/dependence in full remission and a GAF score of 30-40.  

A July 2013 VA treatment record reveals that the Veteran was last seen by a mental health practitioner in October 2012.  The Veteran reported sleep disturbance, depressive symptoms, and chronic low-level thoughts of suicidal ideation, though he indicated that he was "too chicken to kill [him]self' and derive[d] comfort from his faith in God."  He denied being close to acting on the suicidal ideation.  He also denied anhedonia, indicating that he enjoyed seeing family, travelling, swimming, and walking on the beach and reported having good energy and normal appetite.  He indicated that his concentration was off and on.  He denied psychotic symptom and hallucination but reported hypervigilance and anxiety.  He reported getting angry three to four times a week but denied physical or verbal aggressive outpouring or recent altercation.  He also denied generalized anxiety, panic attacks, or social anxiety.  He reported increased startle response to sudden noises and obsessive thoughts and flashbacks one to two times a week triggered by helicopter sounds.  He endorsed nightmares three times a week.  He reported that he lived in the Philippines but came back to the United States to get medical care and see family, to include a niece who was getting married.  He reported maintaining contact with his family over the phone.  Examination indicated that the Veteran was wearing a dirty, ripped white shirt.  Speech was non-pressured, interruptible, and hyperverbal.  Mood was "alright," and affect was congruent and euthymic.  Thought process was goal-directed and organized.  Insight and judgment were fair.  The Veteran denied homicidal ideation and though he reported baseline suicidal thoughts, he denied intent to act.  He was determined to be a low risk of suicide.  The examiner diagnosed PTSD and assigned a GAF of 50.  The examiner noted that the Veteran appeared "quite symptomatic" with PTSD, including nightmares, flashbacks, and obsessive thoughts.  However, the examiner also noted that the Veteran was overall in good spirits and engaged with those around him and that although he endorsed episodes of anger, did not appear to have outbursts.  

A July 2013 VA treatment record reveals the Veteran's history of attending a wedding while in the United States.  The Veteran indicated that he stayed home by himself and hardly went out.  He added that he was in and out of reality and had sleep disturbance.  The record notes that the Veteran explained that his "mind goes off - separate from physical body" and the examiner questioned whether it was flashbacks.  Cognition and judgment were good, insight was fair, and impulse was poor.  The record reveals diagnoses of PTSD, depression, and history of alcohol cocaine abuse/dependence in full remission and a GAF score of 30-40.  An August 2013 VA psychiatric phone consultation report reveals the Veteran's history that his moods were the same and nothing had changed.  Cognition and judgment were good, insight was fair, and impulse was poor.  The record reveals diagnoses of PTSD, depression, and history of alcohol cocaine abuse/dependence in full remission and a GAF score of 30-40.  Subsequent August 2013 VA psychiatric phone consultation reports reveal the Veteran's history that he was stressed out.  Cognition and judgment were good, insight was fair, and impulse was poor.  The record reveals diagnoses of PTSD, rule out bipolar disorder, depression, and history of alcohol cocaine abuse/dependence in early full remission and a GAF score of 30-40.  October 2013 VA psychiatric phone consultation reports reveal the Veteran's history of "more thoughts about Vietnam," guilt, social isolation, some depressive thoughts, hypervigilance, anxiety, suicidal thoughts without intent, and nightmares.  He also reported never having a job and never having a serious relationship.  Cognition and judgment were good, insight was fair, and impulse was poor.  The record reveals diagnoses of PTSD, depression, and history of alcohol cocaine abuse/dependence in full remission and a GAF score of 30-40.  November 2013 VA phone treatment records reveal the Veteran's history of increased symptoms since seeing the typhoon disaster on television.  The records note findings and histories consistent with previous phone consultation records, except the Veteran was noted to have extreme avoidance and isolation.

A January 2014 phone consultation report reveals the Veteran's history of feeling anxious because he was not called after Christmas.  The record notes that the Veteran was upset but relevant, coherent, and goal-directed.  The record otherwise reveals findings and histories consistent with those reported in November 2013 phone records.  A subsequent January 2014 phone record reveals the Veteran's history of being stressed out.  He indicated that "nothing [had] changed."  The examiner reported that the Veteran had many PTSD features and was stressed but relevant, coherent, and goal-directed.  A GAF score of 30 was assigned.  

 A March 2014 VA DBQ report, prepared by the physician who conducted the psychiatric phone consultations, reveals the Veteran's history of having no friends.  He explained that he did not go out, only leaving his house to walk to the fields and feed the cows.  He added that he stayed away from people and could not tolerate being out in public.  He reported that he had no heterosexual relationships and best related to a sister who he sees every few years for a brief visit.  He denied relating with other veterans or neighbors.  He also reported symptoms including near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; impairment of short- and long-term memory; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, spatial disorientation, and persistent danger of hurting self or others.  The examiner diagnosed PTSD and indicated that there were no other Axis 1 diagnoses.  The examiner noted that the Veteran was slightly unkempt and seemed guarded/hesitant.  The Veteran responded relevantly and coherently but mood was labile and the Veteran tended to be dysphoric/irritable/upset easily.  The report adds that the Veteran has many nightmares, depressive cognitions, persistent suicidal thoughts, hostile view of the world, poor concentration and retention, and intermittent thought blocking.  The psychiatrist added that judgment was good and insight was fair, but cognition was limited and impulse control was poor.  The psychiatrist reported that the Veteran seemed unable to tolerate stress/bad news.  

After reviewing the record, the Board finds the Veteran is not entitled to a total rating for PTSD prior to March 10, 2014, under the Formula.  The records contain no probative findings of total or complete social and occupational impairment due to PTSD during this period, and the symptoms and impairment during this period does not approximate the disability picture contemplated by the 100 percent rating.  In this regard, the Board notes that the histories and findings reported during the March 2014 DBQ report, which is the basis of the staged increase, are more severe than those reported in previous medical records, to include new evidence of impaired hygiene, thought blocking, near-continuous panic or depression, impaired ability to function independently, impaired memory; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking, spatial disorientation, and persistent danger of hurting self or others.  

Prior to March 10, 2014, there is no medical evidence of impairment in communication, gross impairment in thought process, delusion, hallucination, inability to perform activities of daily living, disorientation, memory loss, or grossly inappropriate behavior.  There is no evidence that the Veteran ever posed a risk to others.  The Board acknowledges that the Veteran reported periods of anger and rage, including verbal outbursts.  The Veteran consistently denied any actual altercations or actual intent to harm others, however, and it appears he was able to maintain control.  The Veteran also did not pose a risk of harm to himself.  Although the Veteran reported suicidal ideation during some consultations, the Board finds the histories are not credible, as the initial history of longstanding suicidal ideation in February 2010 is contradicted by previous and contemporaneous treatment records, which consistently report negative histories of suicidal ideation.  Moreover, the Veteran consistently denied plan or intent to actually harm himself.  Furthermore, the Veteran did not lose touch with reality or have delusions or hallucinations.  Although the Veteran reported a history of losing touch with reality, his explanations for this history indicate that he is describing "zoning out" while other people are talking rather than actual loss of contact with reality.  This determination is consistent with medical professionals' consistent determinations that the Veteran did not have disorientation, delusion, or hallucination.  Finally, the Veteran was able to maintain relationships with his family, to include attending family events such as weddings and stay with his sister, and at least one friend.  He is also able to live with other people including domestic help and strangers.  

The Board acknowledges that the Veteran reported symptoms including impairment of communication, memory, and thought process; delusion; hallucination; disorientation; grossly inappropriate behavior; unemployability; and social isolation.  However, the Board finds the Veteran's histories lack probative value because he has no credibility.  Review of the record reveals inconsistent and at times contradictory accounts of the nature and severity of the Veteran's symptoms, notably histories provided during the phone consultations conducted in the Philippines and in-person treatment in the United States.  The Veteran has provided inconsistent histories as to the extent of his social isolation, to include whether he has romantic relationships, the frequency and intimacy of his relationship with his family, and his ability to be around other people.  In this regard, the Board is unable to reconcile the histories of a girlfriend in the Philippines with the histories of no romantic relationships since Vietnam and  the histories of being unable to be around other people, to include at the gym or the Manila VA Medical Center with the evidence that he was able to fly between the United States and the Philippines multiple times, was able to receive in-person treatment in the United States, and was able to live with strangers for at least a week in a sober living house and live with domestic help.  Thus, the Board finds the GAF scores assigned in conjunction with the phone consultations, which are based predominantly on reported symptoms, are of limited to no probative value.  

Although the Veteran appears to have had significant impairment prior to March 10, 2014, the Board finds the Veteran's disability picture does not approximate total impairment.  Thus, a total schedular rating is denied.

The Board has considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to the PTSD.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are explicitly contemplated by the applicable rating criteria, and a higher rating is available for more severe symptomatology.  Thus, the schedular rating criteria adequately contemplate the Veteran's PTSD related symptoms, and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Notice and Assistance

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2006 and February 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and available VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The RO provided the Veteran appropriate VA examinations with regard to his service-connected disabilities in 2007, 2009 (with 2010 addendum opinion), and 2012.  The aggregate of examinations and opinions obtained are adequate because they are based on thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.


	(CONTINUED ON NEXT PAGE)





ORDER

A rating greater than 70 percent prior to March 10, 2014, for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


